United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2665
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Christopher M. Gaucin,                  *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 11, 2008
                                 Filed: March 20, 2008
                                 ___________

Before WOLLMAN, BOWMAN, and MELLOY, Circuit Judges.
                        ___________

PER CURIAM.

      Christopher M. Gaucin appeals from the sentence imposed by the District
     1
Court upon Gaucin's conviction as a felon in possession of a firearm. We affirm.

        On March 5, 2007, Gaucin pleaded guilty to a felon-in-possession charge. His
presentence report (PSR) detailed a calculated Guidelines sentencing range of
seventy-seven to ninety-six months in prison. In his written objections to the PSR and
at his sentencing hearing on June 28, 2007, Gaucin asked the District Court to reduce

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
his criminal history points based on a pending Guidelines amendment that would
change the definition of "related cases" for purposes of calculating criminal history.
The court said it would not consider an amendment that would not be effective, if at
all, until November 1, 2007. The District Court sentenced Gaucin at the low end of
the Guidelines sentencing range to eighty months of imprisonment.

       On appeal, Gaucin argues that his sentence is unreasonable. He contends that
the proposed amendment to United States Sentencing Guidelines Manual § 4A1.2(a)
was a factor carrying "significant weight" that the District Court was required to
consider. See United States v. Sanchez, 508 F.3d 456, 459 (8th Cir. 2007). He asserts
this to be true regardless of whether the pending amendment ever became effective
because it reflected the Sentencing Commission's careful consideration of various
viewpoints.2 But absent an ex post facto problem, the District Court was obligated to
apply the Guidelines in effect at the time of sentencing. United States v. Adams, 509
F.3d 929, 932 n.4 (8th Cir. 2007). Moreover, if the amendment were applied, it
appears that Gaucin would not have been eligible for a reduction in criminal history
points to the extent that he claims because at least some of the crimes at issue are not
"related" even under § 4A1.2(a) as amended. Finally, the reduction in criminal history
points that Gaucin seeks would not have been sufficient to change the criminal history
category used to calculate his Guidelines sentence, so the Guidelines sentencing range
would have been the same. We hold that Gaucin's sentence was reasonable and the
District Court did not abuse its discretion in imposing it. See Gall v. United States,
552 U.S. ___, 128 S. Ct. 586, 594 (2007).

      The judgment of the District Court is affirmed.
                     ______________________________




      2
       The amendment to § 4A1.2(a) did become effective on November 1, 2007.

                                          -2-